UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date Of Earliest Event Reported):04/22/10 DANVERS BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Commission File Number:001-33896 Delaware 04-344675 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) One Conant Street, Danvers, Massachusetts 01923 (Address of
